     Case 2:20-cv-10296-FMO-SK Document 17 Filed 08/23/21 Page 1 of 1 Page ID #:65




1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   MIGUEL SOTO,                               )   Case No. CV 20-10296 FMO (SKx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   DOUBLZ OF EL MONTE, et al.,                )
                                                )
15                       Defendants.            )
                                                )
16
           Pursuant to the court’s Order Re: Motion for Default Judgment, IT IS ADJUDGED THAT
17
     the above-captioned action is dismissed without prejudice.
18
     Dated this 23rd day of August, 2021.
19

20
                                                                       /s/
21                                                              Fernando M. Olguin
                                                             United States District Judge
22

23

24

25

26

27

28
